Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Goehring on 1/13/21. Claims 1-4 and 6-11 are accepted as they appear in claim 1-4 and 6-11 of the submission of 6/7/19, and the claims are reproduced below. 


(Currently Amended) 1. An accelerator complex (12) comprising: 
	an ion source (1) configured for producing beam pulses of ions with an atomic number between 1 (protons) and 10 (neon ions), 
	a pre-accelerator (3) configured for accelerating rates of the beam pulses, 
	a high-energy section (13) configured to receive beam pulses from the pre-accelerator (3), the high-energy section (13) containing at least one linac (5; 6; 7) comprising a plurality of units and configured to: 
		(i) run at a frequency larger than 1 GHz with a repetition rate between 10 Hz and 400 Hz, and 
		(ii) vary energy of outgoing accelerated ions by acting on the radiofrequency sources of at least one linac (7) to switch off a number of units, and to vary the power and the phase of the radiofrequency power pulses sent to the final active units of a last section of the linac, 
	said outgoing accelerated ions of beam pulses forming a spot that deliver a dose of beam pulses to a target area of a patient's body, 
	a three-dimensional feedback system configured to vary, before sending every spot, two transverse positions and a depth in the patient's body such that the dose of beam pulses delivered by every spot is limited to a targeted area in order to reduce unwanted irradiation to non-targeted areas, and 
	a High Energy Beam Transport channel (HEBT) with an associated magnet system that transports the beam pulses forming every spot from the high- energy section (13) to a treatment room of said patient, 
	wherein the configuration of the units and the configuration of the three-dimensional feedback system is such that the variation of the depth by the three- dimensional feedback system corresponds to the variation of energy of outgoing accelerated ions.




(Currently Amended) 3. The complex for ion acceleration (12) according to claim 1, wherein the complex comprises more than one pre-accelerator (3) configured for accelerating rates of the beam pulses.

(Currently Amended) 4. The complex for ion acceleration (12) according to claim 1, wherein the pre- accelerator (3) is a room temperature, a superconducting Linac, or a Radio Frequency Quadrupole (RFQ).

(Currently Amended) 5. The complex for ion acceleration (12) according to claim 1, wherein the pre-accelerator (3) is a room temperature, a superconducting cyclotron/synchrocyclotron, or a FFAG accelerator.

(Currently Amended) 6. The complex for ion acceleration (12) according to claim 1, wherein the ion source (1) is computer controlled so as to adjust the dose delivered in every single spot.

(Currently Amended) 7. The complex for ion acceleration (12) according to claim 1, wherein the complex comprises an associated layout (14) of pulse beam transport to rooms, robotic chairs, or beds other locations (1la, 1ib, 11 c) for treatment of patients in a computer controlled manner, the associated layout (14) includes a magnet fan-out (9) with associated intermediate beam transport lines (10a, 10b, 10 c), each intermediate beam transport line having two magnets configured for transverse scanning and a monitoring system.

(Currently Amended) 8. The complex for ion acceleration (12) according to claim 1, wherein the linac (5; 6; 7) is a 3 GHz linac that is configured to accelerate 4He2+ ions and is configured to operate with the following parameters: 
Frequency [MHz] 
2998
Q (ion charge) 
2
A (ion mass number) 
4
Input energy [MeV/u] 
60
Total input energy [MeV] 
240
Maximum output energy [MeV/u] 
160
Maximum total output energy [MeV] 
640
Number of cells in an accelerating structure (or tank) 
18-16
Iris diameter [mm] 
7
Number of units 
10
Unit length [m] 
0.75-1.05 
Total length of the linac [m] 
9.5
Average transit time factor T 
0.85 
Effective Shunt Impedance's = ZT2 [MΩ/m] 
53-77
Average electric field on axis E0 [MV/m] 
33

140
Transverse normalized acceptance at 2 rms 
	 [π mm mrad] 
2.4
Peak power per unit [MW] 
10
RF Pulse duration [πs] 
4
Repetition rate [Hz] 
120
Fraction of time with beam (or duty cycle) [%] 
0.048
Average power to feed the 10 klystron [kW] 
150.



(Currently Amended) 9. A method for the treatment of atrial fibrillation by spot scanning and multi-painting technique, comprising administering to a patient in need thereof accelerated ions from an accelerator complex according to claim 1, wherein a three- dimensional feedback system is foreseen to treat the patient without unwanted irradiation of the tissues that need to be spared.

(Currently Amended) 10. A method for the treatment of arteriovenous malformations (AVMs) and focal epileptic lesions, comprising administering to a patient in need thereof accelerated ions from an accelerator complex according to claim 1, wherein a three- dimensional feedback system is foreseen to treat the patient without unwanted irradiation of the tissues that need to be spared.

(Currently Amended) 11. An accelerator complex (12) comprising: 
	an ion source (1) configured for producing beam pulses of ions with an atomic number between 1 (protons) and 10 (neon ions), 
	a pre-accelerator (3`) configured for accelerating rates of the beam pulses, 
	a high-energy section (13) configured to receive beam pulses from the pre-accelerator (3), the high-energy section (13) containing at least one 3 GHz linac (5; 6; 7) that is configured to accelerate 4He2+ ions of beam pulses produced by said ion source (1) and to operate with the following parameters: 
	
Frequency [MHz] 
2998
Q (ion charge) 
2
A (ion mass number) 
4
Input energy [MeV/u] 
60
Total input energy [MeV] 
240
Maximum output energy [MeV/u] 
160
Maximum total output energy [MeV] 
640
Number of cells in an accelerating structure (or tank) 
18-16
Iris diameter [mm] 
7
Number of units 
10
Unit length [m] 
0.75-1.05 
Total length of the linac [m] 
9.5
Average transit time factor T 
0.85 
Effective Shunt Impedance's = ZT2 [MΩ/m] 
53-77
Average electric field on axis E0 [MV/m] 
33
Maximum surface electric field [MV/m] 
140

	 [π mm mrad] 
2.4
Peak power per unit [MW] 
10
RF Pulse duration [πs] 
4
Repetition rate [Hz] 
120
Fraction of time with beam (or duty cycle) [%] 
0.048
Average power to feed the 10 klystron [kW] 
150.


the high-energy section (13) being configured to vary energy of outgoing accelerated 4He2+ ions by acting on the radio frequencies sources of at least one linac (7), said outgoing accelerated 4He2+ ions of beam pulses forming a spot that delivers a dose of beam pulses to a target area of a patient's body, 
	a three-dimensional feedback system configured to vary, before sending every spot, two transverse positions and a depth in the patient's body such that the dose of beam pulses delivered by every spot is limited to a targeted area in order to reduce unwanted irradiation to non-targeted areas, and 
	a High Energy Beam Transport channel (HEBT) with an associated magnet system that transports the beam pulses forming every spot from the high- energy section (13) to a treatment room of said patient.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.